F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             July 1, 2005
                            FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                Clerk


 KENNETH E. TURRENTINE,

               Petitioner - Appellant,

          v.
                                                   No. 05-5106
 MIKE MULLIN, Warden, Oklahoma
 State Penitentiary,

               Respondent - Appellee.




                             ORDER AND JUDGMENT *



Before LUCERO, McCONNELL, and TYMKOVICH, Circuit Judges.



      Petitioner, Kenneth Eugene Turrentine, filed an appeal in this matter on

July 1, 2005. He appeals two orders entered by the district court on June 21,

2005. The district court’s first order denied Turrentine’s request for the

appointment of counsel pursuant to 21 U.S.C. § 848(q). The second order granted


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an
order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
the withdrawal of Turrentine’s counsel of record, Stephen Gruebel. Taking

jurisdiction pursuant to 28 U.S.C. §§ 1291 and 1331, we order as follows.

      We reverse the court’s order denying the appointment of counsel, and direct

the district court to obtain replacement counsel for Mr. Turrentine as soon as

practicable.

      We affirm the district court’s order granting Mr. Gruebel’s motion to

withdraw as counsel. 1

                                       Entered for the Court

                                       Per Curiam




      1
        On June 28, 2005, this court issued an order denying the motion to
withdraw of Mr. Turrentine’s counsel, Mr. Gruebel. At the time we issued
this order, the panel was unaware of the district court’s June 21, 2005 order
allowing the withdrawal of Mr. Gruebel on the grounds of conflict of
interests. Given the conflict between our June 28 order and the district
court’s June 21 order, this panel sua sponte withdraws its order denying
withdrawal. We hereby grant Mr. Gruebel’s request to withdraw as
appellate counsel.

                                         -2-